Citation Nr: 0826370	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-39 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
frostbite of the nose, ears, and hands.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss was not manifest during service, hearing 
loss was not manifest within one year of separation, and the 
veteran's current hearing loss is not attributable to 
service.

2.  Tinnitus did not have its onset in or is otherwise 
attributable to service

3.  Residuals of frostbite of the nose, ears, and hands, did 
not have their onset in service, nor are such residuals 
otherwise attributable to service


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Residuals of frostbite of the nose, ears, and hands, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from claims 
for entitlement to service connection for bilateral hearing 
loss, tinnitus, and residuals of frostbite.  The Board notes 
that the veteran's claims were received in December 2003.  In 
January 2004, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the January 2003 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the issues of service connection for hearing 
loss and tinnitus, the Board notes that the veteran has 
undergone a VA examination in conjunction with his claim for 
service connection.  38 C.F.R. § 3.159(c)(4).  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

As to the issue of service connection for residuals of 
frostbite, the Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether 
residuals of exposure are related to his period of honorable 
service, as the standards of the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, as explained below, there is no indication in the 
record that the veteran has current residuals of frostbite 
that are related to his military service.  Further, a medical 
nexus opinion, under the circumstances presented in this 
case, is not warranted, as there is no competent evidence of 
a current disability, or that such disability is related to 
the veteran's service.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

In the present case, the National Personnel Records Center 
has reported that the veteran's service medical records may 
have been destroyed in a fire in 1973.  The RO has attempted, 
unsuccessfully, to obtain medical records on more than one 
occasion.  An automated request was sent to National 
Personnel Records Center (NPRC) in January 2004 so as to 
obtain any available medical records.  In February 2004, the 
RO received a response from NPRC which noted that the 
veteran's records were most likely destroyed in a fire.   In 
April 2004, the RO sent a letter to the veteran requesting 
the submission of VA Form 13055 and any copies of service 
medical records in his possession.  The veteran submitted VA 
Form 13055 later that month.  In May 2004, the RO submitted a 
second request to NPRC to locate any available medical 
records.  In August 2004, the NPRC responded, noting that no 
additional records were recovered.  However, there is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

When a veteran's service records are unavailable, VA's duty 
to assist, the duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  The Board's analysis of the veteran's 
claim has been undertaken with this duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, this duty increases 
the Board's obligation to evaluate and discuss all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).


Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

As noted, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Aside from his separation examination, the veteran's service 
medical records are missing and appear to have been destroyed 
in a fire at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo.  Moreover, there 
is no presumption, either in favor of the veteran or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a veteran's allegation of injury or 
disease in service in these particular cases).

The record shows that the veteran filed an application for 
compensation in December 2003 for hearing loss that 
purportedly occurred in 1954.  The veteran's March 1956 
separation examination reported a score of 15 out of 15, 
bilaterally, per whispered voice test.  No hearing defects 
were noted.  Since service, the veteran acknowledged in a 
February 2004 statement that he had never received treatment 
for hearing loss.

The veteran was afforded a VA audiological examination in 
October 2004.  The veteran reported bilateral hearing loss 
since his military service.  A history of military, 
occupational, and recreational noise exposure was reported.  
During his period of service, the veteran noted that he was 
exposed to aircraft engine noise, as well as noise from 
diesel engines.  Following service, the veteran was exposed 
to aircraft noise as an employee for TWA Airlines, in 
addition to his time in a machine shop.  At the time of the 
examination, testing revealed that the veteran's bilateral 
hearing loss met the level of disability under 38 C.F.R. § 
3.385.  Mild to moderate mixed hearing loss was noted in the 
right ear, and mild to severe mixed hearing loss was noted in 
the left ear.  Word recognition was good for the right ear at 
100 percent and was mildly reduced for the left at 88 
percent.

Extensive noise exposure during service could not be verified 
due to the veteran's missing records.  However, it was noted 
that the veteran had significant post-service noise exposure.  
Further, the examiner noted that the veteran's audiometric 
configuration was not consistent with noise-induced hearing 
loss.  Therefore, the examiner opined that it was not as 
likely as not that the veteran's hearing loss resulted from 
acoustic trauma during active service.

As noted, the veteran's service medical records are 
unavailable for review.  However, following service, the 
Board notes that hearing loss disability was neither manifest 
nor diagnosed during the one-year presumptive period, nor did 
the veteran make any claim for VA benefits at that time or 
until 2003.  A veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim.  
Shaw v. Principi, 3 Vet. App. 365 (1992).  The record does 
not reflect any documented hearing loss as defined by 38 
C.F.R. § 3.385 for approximately five decades following 
service discharge.  Therefore, although the inservice medical 
records are not available for review, the other medical 
evidence of record does not support the veteran's claim nor 
does the lack of any claim as made by the veteran for many 
years following active duty.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses and is competent to report 
what he observed, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran has stated that acoustic trauma 
during service led to bilateral hearing loss.  The Board 
notes that veteran is competent to report that he has 
difficulty hearing.  However, he is not competent to report 
that he has a certain level of hearing impairment as measured 
in Hertz, nor is he competent to provide an etiological nexus 
between any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau.

There is no competent medical evidence of any link between 
his current diagnosis of hearing loss and service.  As noted, 
the veteran is not competent to make this causal link or to 
state the etiology of his currently diagnosed hearing loss.  
The VA examiner was unable to provide an etiological 
connection between current hearing loss and service.  The 
opinion is competent as the examiner is a medical 
professional and is it also probative as it was based on the 
record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
A claim of service connection requires competent evidence of 
an etiological nexus between current disability and service.  
Despite VA's efforts to assist the veteran in that regard, 
the VA examiner was unable to link current hearing loss to 
service.  There is no nexus in this case between service and 
current bilateral hearing loss.  The Board has duly 
considered the evidence in support of this claim, 
particularly in light of the fact that the veteran has 
missing service records; however, there is no supporting 
medical evidence including of ongoing treatment since service 
or medical evidence that establishes a nexus to service, and 
the veteran did not make any claim to VA for many years after 
service, all of which constitutes negative evidence.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss.

While the veteran believes that his bilateral hearing loss is 
related to service, he has not presented any competent 
evidence to support his assertions.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, while he is competent 
to provide evidence of symptoms, he is not competent to 
provide evidence that requires medical knowledge in the field 
of audiology.  See Espiritu.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

As there is no competent medical evidence of record 
suggesting a connection between his current bilateral hearing 
loss to service, and no objective evidence of any 
manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.


Tinnitus

The veteran filed an application for compensation in December 
2003 for tinnitus that purportedly occurred in 1954.  The 
veteran's March 1956 separation examination was negative for 
tinnitus.

The veteran was afforded a VA audiological examination in 
October 2004.  As noted above, extensive noise exposure 
during service could not be verified due to the veteran's 
missing records.  However, it was noted that the veteran had 
significant post-service noise exposure.  Further, the 
examiner noted that the veteran's audiometric configuration 
was not consistent with noise-induced hearing loss.  The 
examiner went on to state that the most likely etiology of 
the veteran's tinnitus is due to the same etiology (or 
causative factor) as the veteran's hearing loss.  Therefore, 
the examiner opined that it was not as likely as not that the 
veteran's tinnitus resulted from acoustic trauma during 
active service.

In this case, the veteran has stated that acoustic trauma 
during service led to tinnitus.  The Board again notes that 
veteran is competent to report that he has tinnitus.  
However, he is not competent to provide an etiological nexus 
between any current tinnitus and service, as such assessments 
are not simple in nature.  See Jandreau.

There is no competent medical evidence of any link between 
his current diagnosis of tinnitus and service.  As noted, the 
veteran is not competent to make this causal link or to state 
the etiology of his currently-diagnosed tinnitus.  The VA 
examiner was unable to provide an etiological connection 
between the veteran's tinnitus and service.  As noted, the 
opinion is competent as the examiner is a medical 
professional and is it also probative as it was based on the 
record.  See Prejean.  A claim of service connection requires 
competent evidence of an etiological nexus between current 
disability and service.  Despite VA's efforts to assist the 
veteran in that regard, the VA examiner was unable to link 
tinnitus to service.  There is no nexus in this case between 
service and tinnitus.  In a February 2004 statement, the 
veteran himself acknowledged that he had never been treated 
for tinnitus.  The Board has duly considered the evidence in 
support of this claim, particularly in light of the fact that 
the veteran has missing service records; however, there is no 
supporting medical evidence including of ongoing treatment 
since service or medical evidence that establishes a nexus to 
service, and the veteran did not make any claim to VA for 
many years after service, all of which constitutes negative 
evidence.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for tinnitus.

While the veteran believes that his tinnitus is related to 
service, he has not presented any competent evidence to 
support his assertions.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit.  Therefore, while he is 
competent to provide evidence of symptoms, he is not 
competent to provide evidence that requires medical knowledge 
in the field of audiology.  See Espiritu.  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  See Rabideau; Cuevas.

As there is no competent medical evidence of record 
suggesting a connection between his current tinnitus and 
service, and no objective evidence of any manifestations 
until many years after his discharge from service, the record 
affords no basis to grant service connection.  Accordingly, 
the appeal is denied.


Residuals of Frostbite

The veteran contends that he suffered injuries, as a result 
of exposure to the cold, in the winter of 1955.  In a 
February 2004 statement, the veteran asserted that he was 
treated for injuries, resulting from exposure, at the 21st 
Station Hospital in Pusan, Korea.  On separation in March 
1956, residuals of frostbite were not reported.

As noted above, the veteran's service medical records are not 
available.  Since his period of service, there is no evidence 
of a diagnosis of residuals of frostbite, within the record.

In sum, there is no diagnosis of any residuals of exposure to 
the cold, to include frostbite, nor is there any competent 
medical evidence of an etiological connection between any 
residuals of exposure and service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed);  see also Gilpin; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau; see also Gilpin.  In the 
absence of proof of a present disability, there can be no 
valid claim or the grant of the benefit.  See Rabideau.

Absent a current diagnosis and nexus to service, service 
connection is not warranted. Accordingly, service connection 
for residuals of frostbite of the nose, ears, and hands, is 
denied.
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of frostbite 
of the nose, ears, and hands, is denied.


REMAND

In December 2003, the veteran filed a claim for service 
connection for PTSD.  Per his PTSD questionnaire, the veteran 
witnessed a train explosion while stationed in Pusan, Korea 
with the 1st Base Post Office.  The veteran reported that 
between 100 and 150 people were killed in the explosion, and 
that he could still remember the smell of burning flesh.  He 
stated that he is still haunted by the visions of that day.  
The veteran was able to name another serviceman who served in 
the area with the 8th Army.  He stated that the incident 
occurred in 1954.

In a Report of Contact, the veteran clarified that the 
alleged stressor occurred in November 1955.  The veteran also 
reported that he had been unable to contact the other 
serviceman who was with him at the time.

The veteran was diagnosed with PTSD by a psychiatrist at the 
VA Medical Center in Kansas City, Missouri, in March 2004.  
The examiner concluded that the veteran met the criteria for 
PTSD, non-combat related, based on the incident in Pusan, 
Korea.

Because the veteran did not meet the definition of a combat 
veteran, and because his claimed stressor was not verified, 
service connection was denied in a November 2004 rating 
decision.  

The Board notes that there is no evidence in the record to 
show that the RO has submitted a request for information to 
the U.S. Armed Forces Service Center for Research of Unit 
Records (USASCRUR), now renamed U.S. Army and Joint Services 
Records Research Center (JSRRC), in order to attempt to 
verify the veteran's claimed stressors.  According to the RO 
in a November 2005 statement of the case (SOC), the veteran's 
statement and subsequent clarification was anecdotal, in that 
he was unable to provide complete and specific details as to 
the date, the unit the trains were operated by, or other 
detailed information which would warrant a more thorough 
search.  The RO also indicated that the veteran's personnel 
records were unavailable, so his units of assignment, and 
dates thereof, could not be determined.

However, the veteran provided a stressor date of November 
1955, which is well within the 3-month search period required 
by JSRRC.  Further, the veteran's service record clearly 
shows that the veteran had a little more than one year of 
foreign service and that his most significant duty assignment 
was with the 1st Base Post Office, APO 971.  Last, the 
veteran was able to provide the full name of a fellow 
serviceman stationed in the same area at that time.  Finally, 
the Board points out that the veteran's DD-214 noted that the 
veteran received training as a railway car repairman, and 
that he was a railway maintenance helper.  While this does 
not confirm the veteran's story, it does provide some 
information that may assist in verifying the veteran's 
stressor in this case.  

Accordingly, the Board finds that the case should be returned 
to complete that development.  

Although the Board regrets the delay in adjudicating the 
veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Submit the veteran's written 
statements as to his alleged in-service 
stressor, as well as his unit of 
assignment, to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
or other appropriate governmental entity 
for verification of the claimed stressor.  

2.  Once a reply has been received 
pursuant to number one (1) above, the 
AMC should again review the record, and 
undertake any additionally indicated 
action.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


